Case 1:15-cr-00252-PKC Document 1471 Filed 12/30/20 Page 1 of 1 PageID #: 25739

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
SPN/MKM/KDE/PTH/KTF                                 271 Cadman Plaza East
                                                    Brooklyn, New York 11201



                                                    December 30, 2020

By ECF

The Honorable Pamela K. Chen
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Hernan Lopez, et al.
                      Criminal Docket No. 15-252 (S-3) (PKC)

Dear Judge Chen:

                The government respectfully writes to request an extension of time, from January
6, 2021 to January 15, 2021, for the government to file a letter summarizing the categories of
documents obtained from Fox and Torneos that it does not intend to produce to the defendants
and explaining why those documents are not discoverable under Federal Rule of Criminal
Procedure 16(a), Brady, or otherwise. See ECF Order dated Nov. 20, 2020. Among other
things, the additional time will permit the government to complete its review and classification
of documents amid periodic technical and related difficulties arising from the need to manage
and review data remotely during the current public health context. Counsel for the defendants
have been consulted and consent to this request.

                                                    Respectfully submitted,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                            By:           /s/
                                                    Samuel P. Nitze
                                                    M. Kristin Mace
                                                    Keith D. Edelman
                                                    Patrick T. Hein
                                                    Kaitlin T. Farrell
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7000
cc:    Counsel of record (by ECF)
       Clerk of Court (PKC) (by ECF)
